Citation Nr: 9933506	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-37 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to October 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1994 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for an acquired 
psychiatric disorder.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 13, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

The Board observes that a claim alleging entitlement to an 
earlier effective date for nonservice connected pension has 
been raised, and was addressed in the September 1999 hearing.  
This matter is referred to the RO for further development.  


REMAND

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  He asserts 
that that his current psychiatric disorder began inservice 
and he was hospitalized for psychiatric problems inservice.

Upon review of the evidence, the Board finds that due process 
concerns warrant a remand in this matter.  

Specifically, the Board finds that the report of the June 
1997 VA psychiatric examination was admittedly conducted 
without a review of the claims file, to include review of 
service medical records showing treatment of psychiatric 
symptoms in June 1957, January 1960, April 1960 and in August 
1960.  Although the veteran was diagnosed as having a 
"schizoid personality" in January 1960 and in April 1960, 
his symptoms were noted to include feeling depressed in April 
1960.  The remainder of the claims file is noted to show VA 
treatment for depressive symptoms in March 1994, with 
different assessments rendered, including adjustment disorder 
and major depressive episode in March 1994 and atypical 
depression diagnosed in November 1994.  

The June 1997 VA psychiatric examination, which diagnosed the 
veteran with dysthymia, did so without the benefit of review 
of the claims, and therefore, could not provide an accurate 
opinion regarding the etiology of his current disability.  
Since this report is admittedly incomplete, the report must 
be returned for corrective action.  38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes."); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following:

1.  The claims file and a copy of this 
remand must be forwarded to the  examiner 
who performed the June 1997 psychiatric 
examination.  If this examiner is no 
longer available, the claims file should 
be forwarded to the appropriate 
specialist.  The examiner must review the 
entire claims folder in conjunction with 
findings from the June 1997 examination.  
The examiner must render an opinion, with 
the degree of probability expressed, 
regarding whether any currently diagnosed 
psychiatric disability is more likely 
than not related to the psychiatric 
symptoms noted during his military 
service, or if not manifested during 
service, the approximate date of onset of 
such disability.  The etiology of any 
chronic psychiatric disorder that may be 
presently manifested must be expressed.  
Such opinion may be expressed in terms 
that state it is "more likely" that one 
rather then the other was the etiology of 
any current pathology found.  The 
examiner should opine, with the degree of 
probability expressed, whether the 
veteran's complaints and treatment in 
service represented any underlying 
chronic psychiatric disease, as opposed 
to a congenital deformity such as a 
personality disorder.  A complete 
rationale for all opinions and 
conclusions expressed should be given.

2.  Following completion of the above 
development, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. 
§ 4.2 (1999) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes."); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder.  In the event that the benefit 
sought is not granted, the veteran should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto. 

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


